FILE COPY




                                   No. 07-13-00109-CV


West Star Transportation, Inc.               §     From the 72nd District Court of
 Appellant                                           Crosby County
                                             §
v.                                                 January 23, 2015
                                             §
Charles Robison and Cherie Robison                 Opinion by Justice Pirtle
 Appellees                                   §



                                   J U D G M E N T

       Pursuant to the opinion of the Court dated January 23, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo